Citation Nr: 0833334	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lumbar strain, 
claimed as a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1974 to January 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied the veteran's claim for 
service connection for chronic lumbar strain.  The veteran's 
claim, which was originally denied in a January 1985 rating 
decision, was successfully reopened upon submission of new 
evidence in February 2006.  However, the RO confirmed and 
continued the denial of the veteran's claim for service 
connection as the evidence failed to show that the low back 
condition was incurred in or aggravated by service.   

In December 2007, the veteran testified at a hearing before a 
Decision Review Office (DRO) at the RO.  A transcript of the 
hearing is associated with the claims folder.

FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of a low back injury was last previously finally denied by 
the RO in a January 1985 rating decision; in February 2006, 
the veteran's claim was successfully reopened by the RO for 
further consideration.  

2.  Any back complaints for which the veteran was seen in-
service were not chronic in nature and resolved without any 
residual disability.

3.  The post-service medical evidence does not show that the 
veteran's current low back condition is causally related to 
his active service in any way.  




CONCLUSION OF LAW

Service connection for chronic lumbar strain is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in March 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  Significantly, the letter was 
provided before the adjudication of the claim.  With respect 
to the notice requirements set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in March 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal. 

It should also be noted that the veteran's claim for service-
connection for a low back injury was successfully reopened by 
the RO effective February 2006.  To the extent necessary, the 
March 2006 letter was fully compliant with the notice 
requirements for new and material evidence claims as set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).

In view of the foregoing, the VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.
The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records, VA medical/treatment 
reports, and copies of medical records from the Social 
Security Administration have been obtained.  The veteran has 
been accorded ample opportunity to provide argument in 
support of his claim.  He has been afforded not one, but two 
different VA examinations, in July 2006 and August 2008, one 
of which includes a review of the entire evidence of record 
and contain an opinion as to the etiology of his low back 
difficulties.  Moreover, in December 2006, he had the 
opportunity to present testimony regarding his service 
connection claim in a personal hearing with the local DRO.  

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet.App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection 

The veteran contends that he is entitled to service 
connection for chronic lumbar strain.  He asserts that his 
current back condition is the result of low back injury he 
sustained while in-service during a parachute jump exercise. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, service records dated in January 1975 
show that the veteran sustained a mild muscle strain in the 
low back after landing hard on a parachute jump.  Treatment 
records noted a mild spasm of the right paravertebral muscles 
in the mid-lumbar area.  At that time, strength and 
coordination were noted as normal; deep tendon reflexes were 
also normal and equal bilaterally.  Contemporaneous X-ray of 
the spine revealed no fractures or dislocation.  The clinical 
diagnosis was mild muscle strain to the low back.  He was 
treated accordingly and released from the hospital with no 
further related complications noted while in-service.  His 
separation examination was also clinically normal and no 
spine abnormalities were noted.  Significantly, it appears 
that any injury to the back resolved without residuals prior 
to discharge.  

At this point, the Board notes that the veteran's original 
claim for service connection for a low back injury was denied 
pursuant to a January 1985 rating decision.  The veteran did 
not appeal this determination and it became final.  However, 
in February 2006, the veteran sought to reopen his claim 
based upon the submission of new and material evidence.  The 
RO properly reopened the veteran's claim for further 
consideration; however, the August 2006 rating decision, 
which is now on appeal, again denied the veteran's claim, as 
the evidence submitted failed to show that the chronic lumbar 
strain was incurred in or caused by service.  

Post-service treatment for back complaints is first 
demonstrated in VA clinical records dated in November 2005.  
The veteran reported low back pain with occasional spasms; he 
expressed concern that the pain might be related to his 
service as a paratrooper nearly 30 years earlier; he cited no 
antecedent events as to the most recent onset of back pain.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In February 2008, the veteran was afforded a general medical 
examination, which included a review of his current back 
condition.  The examiner was not asked to comment on the 
etiology of the back condition or whether the current 
condition was causally related to service; rather, the 
examiner was only asked to provide a standard medical opinion 
as to non-service connected disabilities and employability.  

At the examination, the veteran stated that his back strain 
originated from a parachute landing in 1975; he further 
conceded that the back strain had resolved, but resurfaced in 
2005.  Subjectively, the veteran endorsed right and left 
lumbar area pain occurring daily.  Objectively, the examiner 
noted spasms and weakness of the left and right thoracic 
sacrospinalis and an abnormal gait; range of motion of the 
thoracolumbar spine was limited with pain.  X-rays revealed 
no fractures or dislocations, but did show mild degenerative 
changes.  The examiner confirmed diagnoses of chronic 
lumbosacral strain and mild degenerative joint disease of the 
lumbar spine.  The examiner did not indicate that the 
veteran's current problems with walking (i.e. abnormal gait 
and foot "dragging") were attributable to his claimed back 
condition; rather, the examiner found that his ambulatory 
problems were secondary to numerous strokes he had suffered.  
His back condition, the examiner noted, was a minimal part of 
his overall disability.  

In July 2006, the veteran was afforded a spine examination 
specifically to determine the etiology of his current lumbar 
strain complaints.  After reviewing the veteran's clinical 
medical history, along with his entire C-file, the examiner 
opined that the veteran's chronic lumbar strain was less 
likely as not caused by his military service. The examiner 
reasoned that the while the veteran was legitimate, his only 
significant injury during service was to his thoracic spine, 
which was asymptomatic at examination.  Moreover, the 
complaints of low back pain had only been present for the 
last 2 years, and it had been over 30 years since his 
discharge from service.  The examiner concluded that there 
was no significant lumbar injury sustained while on active 
duty.  

Based on the above, the Board finds that the greater weight 
of the probative evidence weighs against the claim that the 
veteran's current back disorder is causally related to active 
service.  While the February 2008 opinion did not 
specifically address medical nexus, the July 2006 opinion was 
unequivocal as to the etiology of the veteran's current low 
back strain - that is, the examiner unquestionably found the 
possibility of a nexus to service to be less likely than not.  

The Board has also considered the veteran's statements, and 
in particular his testimony from the December 2006 hearing, 
in which he asserts a relationship between his currently-
diagnosed back condition and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the medical opinions of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

The Board has also considered whether the one-year 
presumption is applicable with respect to the veteran's 
recently diagnosed mild degenerative joint disease of the 
lumbar spine.  Specifically, while arthritis is regarded as a 
chronic disease under   38 C.F.R. § 3.309(a), in order for 
the presumption to operate, such disease must become manifest 
to a degree of 10 percent or more within 1 year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of lumbar arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the persuasive and probative evidence of record does 
not show that the veteran's low back injury is attributable 
to his active service under any theory. Rather, the service 
records, post-service medical evidence, and the opinion of 
the VA medical examiner all tend to show that any in-service 
injury to the back resolved without residuals prior to the 
veteran's discharge from service nearly 30 years ago.  
Therefore, there is no support for a grant of service 
connection for a back disorder.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).










ORDER

Entitlement to service connection for chronic lumbar strain 
is denied.  



____________________________________________
	MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


